 WINSTON & GREEN657CONCLUSIONS of LAW1.Hod Carriers Building and Construction Laborers,Local 294, and Tunnel andRock Workers of America are labor organizations within the meaning of Section2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment and the.terms and conditions of employment,of Turner,Andrus,and Fisher,thereby dis-couraging membership in the Union,Respondent has engaged in and is engaging inunfair labor'practices within the meaning of Section 8(a)(3) of the Act.3.By interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Local#841, International Union of Operating Engineers; AFL-CIO [Avco,Construction,Inc.]andKenneth E. Cooprider.Case No. 25-CB-445. January 30, 1962DECISION AND ORDER.On October 13, 1961, Trial Examiner Morton D. Friedman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report.,''Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the,exceptions, and the entire record in this proceeding,'and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.ORDERUpon the entire record in this proceeding, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Local #841, InternationalUnion of Operating Engineers, AFL-CIO, its officers, representatives,agents, successors, and assigns, shall:'As the recordand -the exceptions adequatelypresent theissues and. the positions ofthe parties,the Respondent's request for oral argument is denied.135 NLRB No. 71.634443-f f=uel 135=43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Causing or attempting to cause Avco Construction, Inc., or anyother employer, to discharge Kenneth E. Cooprider because he is not amember of the Respondent.(b)Refusing to Kenneth E. Cooprider the use of the Respondent'sexclusive referral system because Cooprider is not a member of the Re-spondent, provided that Cooprider makes application for referral inaccordance with the terms of the collective-bargaining agreement be-tween the Respondent and Avco Construction, Inc., dated May 6,1959.(c) In any like or related manner restraining or coercing employeesor applicants for employment in the exercise of their rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Notify Avco Construction, Inc., and Kenneth E. Cooprider, inwriting, that it has no objection to the employment of Cooprider andthat it will not refuse Cooprider the use of its exclusive referral systemprovided that Cooprider makes application for referral in accordancewith the terms of the collective-bargaining agreement between AvcoConstruction, Inc., and the Respondent dated May 6, 1959.(b)Make Kenneth E. Cooprider whole for any loss of pay he mayhave suffered by reason of the discrimination against him in the man-ner set forth in the section of the Intermediate Report entitled "TheRemedy."(c)Post at its office, referral office, and meeting hall in Terre Haute,Indiana, copies of the notice attached hereto marked "Appendix." 2Copies of said notice, to be furnished by the Regional Director for theTwenty-fifth Region, shall, after being duly signed by the Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where 'notices to itsmembers are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Mail to the Regional Director for the Twenty-fifth Regionsigned copies of the notice attached hereto marked "Appendix" forposting, if Avco Construction, Inc., is willing, at the Zionsville, In-di,ana, project, for 60 consecutive days in places where notices to em-ployees are customarily posted.Copies of said notice, to be furnishedby the Regional Director for the Twenty-fifth Region, shall, afterbeing duly signed by Respondent's representative, be forthwith re-turned to said Regional Director for such posting.2In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " LOCAL 841, INT'L UNION OF OPERATING ENGINEERS659(e)Notify the Regional Director for the Twenty-fifth Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEES AND MEMBERS OF LOCAL #841, INTERNA-TIONAL UNION OF OPERATING ENGINEERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Avco Construction, Inc.,or any other employer, to discharge Kenneth E. Cooprider be-cause he is not a member of Local #841, International Union ofOperating Engineers, AFL-CIO.WE WILL NOT refuse to Kenneth E. Cooprider the use of ourexclusive referral system provided that registration for referralismade in accordance with the terms of our collective-bargainingagreement with' Avco Construction, Inc., dated May 6, 1959.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce any employee or applicant for employment in theexercise of his rights guaranteed in Section 7 of the Act.WE WILL make Kenneth E. Cooprider whole for any loss of payhe may have suffered as a result of our discrimination against him.LOCAL #841 INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice (614 ISTA Center, 150 West Market Street, Indianapolis, Indi-ana ; Telephone Number, Melrose 2-1551) if they have any questionconcerning this notice or compliance with its provisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Indianapolis,Indiana,on July 17 and 18,1961,on the complaintof the General Counsel and answer by the Respondent.The issue litigated waswhether Local #841, International Union of Operating Engineers,AFL-CIO,hereincalled the Respondent or the Union,caused Avco Construction, Inc., herein calledAvco or the Company, to discharge Kenneth Cooprider because of Cooprider's lackof membership in the Respondent in violation of Section 8(b)(1)(A)and (2) ofthe Act.All parties were afforded full opportunity to examine and cross-examine 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDwitnesses,to introduce evidence, to present oral arguments, and thereafter to filebriefs.The parties waived oralargument.Briefs were received from the GeneralCounsel and from counsel for the Respondent.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.THE BUSINESSOF AVCO CONSTRUCTION, INC.Avco,an Indianacorporation, with its principal office and place of business inZionsville,Indiana, is engaged ingeneral contracting work, primarily the construc-tion of water and sewage treatment plants at various construction sites, includingthe Zionsville, Indiana, construction site, with which this proceeding is concerned.During the past 12 months, which is a representative period, in the course and con-duct of its operations, Avco purchased, transferred, and delivered to its place ofbusiness in Zionsville, Indiana, and other construction sites located in Indiana, goodsand materials valued in excess of $100,000, of which goods and materials valuedin excessof $100,000 were transported to said place of business in Zionsville and tothe construction sites located in the State of Indiana directly from States of theUnited States other than the State of Indiana.Accordingly, I find that Avco is engaged in commerce within the meaning of theAct, and that it will effectuate the policies of the Act to assert jurisdiction in thisproceeding.II. THE LABORORGANIZATION INVOLVEDLocal #841,InternationalUnion of Operating Engineers, AFL-CIO, is a labor'organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges,in substance,that Avco and the Respondent maintained ahiring agreementwhereby Avcoagreed to hire all its employees in operating engineerclassifications through the Respondents;that the Respondent discriminatorily refusedKenneth Cooprider the use of its hiring hall and caused Avco to discharge Coopriderbecause the latter was not a member of the Respondent.The answer denies the foregoing allegations.By way of defense,the Respondentcontends that it never demanded Cooprider's discharge,and, in any event,did notknow that Cooprider was employedby Avcoat the time of the alleged discharge.Moreover the Respondent asserts that Cooprider did not follow the procedure setup by the referral arrangement and that had he done so he would have been referred.Thus,the principal issues are: (a)Did the Respondent know that Cooprider wasemployed byAvco? (b) Did the Respondentby the actions of its representativesunlawfully cause Avco to discharge Cooprider?(c)Was Cooprider's failure tofollow the established referral procedure a defense herein or were the acts ofRespondent's representatives of such a nature as to render futile any attempt byCooprider to follow the said procedures?B.The Facts1.The referral agreement and proceduresAt the outset, it should be noted that there is no contention made that the re-ferral agreement and procedures set up pursuant thereto are discriminatory or in anyway violative of the Act.The only contention made is that the benefits of theagreement and procedures were discriminatorily denied to Cooprider who therebywas deprived of employment.However, the agreement assumes importance byreason of the Respondent's defense that Cooprider failed to follow referral pro-cedures provided therein.After providing that Avco obtain its operating engineer employees from theUnion, the agreement provides, among other things, for classification of applicantsfor jobs into groups, the first priority group being those who have 4 years of ex-perience in their job classifications in the area serviced by the referral office, in thiscase the Terre Haute, Indiana, area.Cooprider would have qualified for inclusionin this group.Moreover, the job in question, at Zionsville, Indiana, came under thejurisdiction of the Terre Haute office.In addition,, the agreement provides that, an applicant for referral may apply toinformation regarding his name, address, telephone number, and work history. Sup- LOCAL 841, INT'L UNION OF OPERATING ENGINEERS661plementingthis provision, the Union provides application cards to be filed by thereferral applicant on which are provided spaces for supplying the information out-lined above.This card can be obtained only by calling personally at the referraloffice, but it may be filled out and mailed back to the office.Oral application forregistration is never accepted so that a telephone call to the office would not fulfillthe requirements and would not qualify the individual for referral.From the ap-plication card, a registration card is made out by clerks in the office, which card is.a record of referrals for each individual.From these cards the lists are made in-,order of priority as to the classification and date of registration.'The agreement also provides that "employers may request a former employee forreferral on a job or project, and the referral office shall refer said former employeeto the job or projectprovided he is a properly registered applicantin thereferrato f i c e , aand is available for work at the time of the request... .2.Background-Cooprider's earlier relations with the RespondentPrior to the time of the events hereafter related, Cooprider had been a craneoperator for about 23 years. In 1945, while working in the St. Louis, Missouri, area,he had been a member of a local of the Operating Engineers but upon his return tothe Terre Haute area,someyears prior to the events herein, Cooprider allowed hismembership to lapse.Nevertheless he had worked as a crane operator in the areanear and around Zionsville, Indiana, where he had his home, although he was not amember of the Respondent Union which had jurisdiction over this area.Late in 1959, or early 1960, while engaged as a crane operator for Avco on abridge construction job near Mooresville, Indiana, Cooprider was approached byGilbertM. Bosworth and Frank F. Rambis, respectively, president and assistantbusiness representative of the Respondent Union, who asked him to join.Coop-rider refused giving as his reason that the job was nearing its end .3Also, about thesame time, Bosworth spoke to Jerry Hugh Thomasson, Avco's job superintendent,about Cooprider and wanted to work where the "scab" (Cooprider) was working.However, Thomasson admitted that the Respondent did not request Cooprider'sdischarge at that time?3.The alleged discharge and refusal to referIn the latter part of 1960, Avco was awarded a contract for the construction of asewage treatment plant at Zionsville, Indiana.Around the latter part of December1960, Charles Atkinson, Avco's president, spoke to Cooprider, relating to him theCompany's plans to build the sanitary plant.At that time, Atkinson offered Coop-rider a job as a crane operator on the project.Cooprider stated that he wouldaccept the offer because he was then working as a crane operator in Indianapolis andthat Indianapolis was too far from Zionsville where Cooprider had his home.Also,Cooprider stated that he would prefer the type of work that Avco offered. Some-time in late December 1960, Cooprider started to do some preliminary road gradingat the jobsite for Avco on a part-time basis and as an independent contractor.Thiswork ended by the first of the year.In the early part of January, Cooprider actually did go to work as a crane operatoremployee for Avco at the sewage plant jobsite.However, because of bad weatherthe work was intermittent, and after working a few days each week for a period ofseveral weeks the weather forced an extended job shutdown.The equipment wasleft at the jobsite with Cooprider as crane operator taking the key to the crane withhim.He also left his personal hand tools on the crane.Both at the time that Atkinson first spoke to Cooprider and during the shutdowncaused by the weather, Atkinson asked Cooprider if .the latter had become a memberor had straightened out with the Respondent.Atkinson made it pretty clear toCooprider that this must be done. For example, Atkinson reminded Cooprider thatthe Respondent had given him, Atkinson, some trouble at the Mooresville job a yearbefore that because Cooprider, who was working for the Respondent on the Moores-ville job, had refused to join the Respondent.Cooprider promised that he wouldattempt to get straightened out with the Respondent.Therefore, toward the latterpart of January, when the job was shut down because of the weather, Coopridercalled union headquarters in Terre Haute and spoke to Bosworth, the Respondent's1From the credited testimony of Oliver L. Conics, and Gilbert M. Bosworth.2 Emphasis supplied.3From the credited testimony of Cooprider as corroborated in part by testimony ofBosworth.4 From the credited testimony of Thomasson. ,662DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident and business agent.Cooprider told Bosworth that he wanted"to jointheUnion either on a permit or on a card."Bosworth recognized Cooprider andasked the latter to give him his telephone number so that two union representativeswho were going to be in the Zionsville area that day could reachCooprider.'Bosworth further told Cooprider that the representatives would call him and talk tohim.5On the same day, Rambis and Coulee,the Union's assistant business representa-tives, calledon Avco'spresident,Atkinson,at Atkinson's office in Zionsville.Alsopresent was Thomasson,Avco's job superintendent.One of the business representa-tives asked Atkinson whetherhe was doing a job at Zionsville(describing the sanitaryplantsite)and Atkinson acknowledged that he was.The business representativesthen wanted to know howAtkinsonwas manning the job and why he had not calledthe union referral office for operating engineers.Atkinson stated that he had notthought that was necessary,at which time the union representatives reminded him ofthe referral agreement,aforementioned,and statedthatAtkinsonshould adherestrictly to it.Atkinson promised that he would and then told the union representa-tives that Cooprider had been doing some work and asked if Cooprider would becomea member in good standing would the Respondent refer him to the job. The answerof one or the other was to the effect at that timetheyhad numerous men unemployedand it was unlikely that the membership would favor accepting Cooprider.One ofthe representatives also statedthatCoopriderhad had an opportunity to join theUnionin 1959 but had refused 6Although Bosworth had promised that the Respondent'sbusiness representativeswould call on Cooprider on that day they did not.Coopriderwaited for that call allthe next day.Finally,on the second day after Cooprider had first spoken to Bos-worth he again called the latter.According to Cooprider,at the time of this secondcall Bosworth's tone was not friendly.Coopriderasked Bosworth why the men hadnot called him and told Bosworth that he had waited for them.Bosworthansweredthat he knew that this was so,that the men were up there and found out what wasgoing on between"you [Cooprider]and that damned company."ThenBosworthsaid to Cooprider,"you gave us a bad time at Mooresville,now we are going togive you a bad time." Bosworth mentioned the referral agreement in the conversationand said that the Union was going to have men up there every day on thejob to makesure that the Company lived up to it.He also,according to Cooprider, told the latterthatthey had about4,000 men unemployed and that all 4,000 men who were out ofwork would be put to work before Cooprider would be given a job.With this,accordingto Cooprider,the conversation became an argument in which Coopriderthreatened to go to theLabor Board.Bosworth's version of this conversation differed somewhat.According to Bos-worth, he told Cooprider that the business representatives evidently did not have thetime to contact Cooprider.Cooprider then stated that he wanted to come down andsee Bosworth with another member of the Union who lived in Zionsville and Bos-worth told himthat he could come in and see Bosworth anytime he wanted to, thatBosworth was there every morning.Then Coopridermentioned something about anopportunity to go to work in Zionsville and Bosworth said that he had learned thatAvco had ajob upthereThenBosworth explained toCoopriderthat Avco had anagreement with the Union and Avco was going to live up to that agreement and thatagreement contained hiring procedures and Avco was going to follow the procedureas outlined.WhereuponCoopridersaid something to the effect that Bosworth wastelling him he could not go to work and Bosworth denied that and saidthat he wasnot telling Cooprider that the latter could not go to work;he was merely tellingCoopriderthat Avcowas going to live up to its agreement with the Union.Bosworththen testified that Cooprider threatened to file a charge with the Board at which pointBosworth said that he did not care; he was not going to be threatened by anyone.Bosworth admitted that he did not informCoopriderabout how to get on the out-of-work list or whether Cooprider should register nor did Cooprider mention anythingto him about using the Union's referral facilities.I do not find, that theCoopriderand Bosworth versions of this second telephoneconversation differed so materially.I believe thatbothof the men remembered partsof the conversation and gave their own interpretation to the actual facts. I find thatthe testimony of both men established that (a) Cooprider explained that he hadbeen working forAvco, (b) that Coopriderwas refused membership in the Union,(c) that Bosworth told Cooprider that the agreement was to be strictly enforced,(d) that the Union had been up to the job and had learned of Cooprider's employ-From the credited testimony of Cooprider.From the credited testimony of Atkinson and Thomasson LOCAL 841, INT'L UNION OF OPERATING ENGINEERS663,ment by Avco, (e) that Cooprider was told by Bosworth that all of the unemployedmen would be employed before Cooprider was, and (f) that Cooprider was notmade aware of thehiringhall procedures nor was it hinted that they would be avail-able to him if he registered.I also find that it was Cooprider's first call which first alerted the Union to the factthat Avco was undertaking the sewage treatment plant and that Cooprider was work-ing orabout to work on that job. I find further that when the union representativesfound out that Cooprider was to be employed on the job, they informed Avco thatthe latter would have to adhere strictly to their collective-bargaining agreement.I also credit that portion of Cooprider's version of the secondtelephonecall to theeffect that Bosworth did say to Cooprider "You gave us a bad time at Mooresvillenow we aregoingto give you a bad time" and that the Union found out "what wasgoing on between you and that damn Company."Later in the month of January, Atkinson asked Cooprider if the latter had doneanything about straightening out or joining the Union and Cooprider told him thathe had been unsuccessful.Around thesame timeAtkinson told Thomasson, Avco'sjob superintendent, that Cooprider had not informed him whether he had joinedthe Union and instructed Thomasson to call the union hall if he needed crane opera-tors when the job opened up again, if Cooprider had not straightened out with theUnion.At some time after this last conversation between Thomasson and Atkinsonand before Thomasson did call the referral office for operating engineers, Thomassonwas visiting at Cooprider's home and told Cooprider that he -thought Atkinson wasnot going to use Coopriderinasmuchas Cooprider had not straightened out with theRespondent.Finally, on February 13, the weather became good enough to reopen the job andThomasson called the union hall telling them that the job was startingup again andasked if Cooprider was a member.Rambis took the call and told Thomasson thatCooprider was not a member and thereupon Thomasson without any further refer-ence to Cooprider asked Rambis to refer two men to the job. On that same day theUnion dispatched two members to the job and advised Thomasson who these menwere.One ofthe men,,a craneoperator, replaced Cooprider.On the next day, whenthe men were to report to work, Thomasson sent a laborer from the job to Cooprider'shome to pick up the keys to the crane. This was the first knowledge that Coopriderhad that he was definitely discharged.That same day, or perhaps later in the week,Cooprider visited the jobsite to get his tools which were left on the crane and Thomas-son explainedto him that the latter could do nothing about the situation, that the jobhad to be filled byunionmen.As can be seen from the foregoing, at no time did either Cooprider or Atkinsonspecifically ask of the Union that Cooprider be referred as a union referral applicantpursuant to the collective-bargaining agreement,or offer to follow the proceduresthrough whichall applicantsmust advance in order to become eligible for referralby the Union.Cooprider testified, and I credit him, that he did not know of thereferral procedures and was unaware that he was eligible thereunder.Moreover,it is established that representatives of the Respondent neither offered to explain thereferral system to Cooprider nor offered him a job through the referral system.Certainly, Cooprider did not go to the Terre Haute referral office to fill out a referralapplication card?C. Findingsand conclusionsAs heretofore stated, when Rambis and Coulee,the assistant business representa-tives of the Union, visited the office of Atkinson, Avco'spresident,late in January1961,Atkinson told them that Cooprider was doing some work.Atkinson alsoasked whether Cooprider could become a member and be referred.Additionally,Bosworth told Cooprider over the telephone during their second telephone conversa-tion that he knew what Cooprider and Avco were up to. The foregoingis sufficientto establish, and I find, that the Respondent knew that Cooprider had been workingfor Avco and that Avco desired Coopriderto continuein its employ as crane opera-tor on the Zionsvillesewage treatmentplant job.Having thus disposed of the preliminary issue of theRespondent's knowledge ofthe employment status of Cooprider, there are now presented for disposition theissues ofwhether the Respondent caused Avco to discriminatorily discharge Coop-7 Although it is not charged that the Respondent operated its hiring hall in a dis-criminatory fashion generally, it should be noted that it was testified credibly by Bosworthand the two assistant union business representatives that others were working on jobsthroughout the area who had been referred by the Union who were not members of theUnion-Specific places of employment and individuals were not named. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDrider and whether the Respondent unlawfully refused to Cooprider the use of itsreferral facilities.While at first blush these issues seem to be separate, they are, infact, capable of a single resolution because the circumstances which caused Avco todischarge Cooprider are the same circumstances which brought about Cooprider'sfailure to be referredIf there is a violation as to the first, there is a violation asto the second.There is no contention by the General Counsel that the Respondent did not havethe legal right to insist that Avco honor the terms of the collective-bargaining agree-ment between the Respondent and Avco. The question presented here is whether theRespondent was protected by its right to insist upon the honoring of the referralagreement in view of the actions of its representatives and the circumstances underwhich those actions occurred.As noted above, Conlee and Rambis insisted that Avco live up to its part of theagreement and hire only through the Respondent's referral system.At the sametime and in the same conversation, when Atkinson inquired of Conlee and Rambiswhether Cooprider could become a union member and be referred, the answer wasin the negative and to the effect that the Union had too many men out of work.Thus, by insisting that Avco hire only through the Union and at the same timeanticipatorily refusing membership and referral to Cooprider, the Respondent, ineffect, did force Avco's hand in discontinuing Cooprider's employment.However, Atkinson's inquiries with regard to Cooprider were made in the con-text of union membership and not solely in terms of referral through the proceduresestablished by the agreement.Moreover, when Cooprider made telephonic inquiriesof Bosworth, the Respondent's president, some days later, he, too, spoke again interms of joining the Union "on a permit or card or something."None of the Re-spondent's representatives stated that the Respondent would refuse to refer Cooprideras a former employee requested by Avco to be referred pursuant to the agreement.But, this question was not asked of them.As far as the record shows, Respondentdid not in fact refuse to refer any properly registered applicantOn the basis ofthese facts, the Respondent contends that it did nothing more than insist upon theenforcement of the contract to the letter, that it had a legal right to do so, andtherefore since Cooprider did not register at the referral office there could nothave been a violation.The General Counsel contends, however, that the Respondent went beyond merelyrequiring that the lawful agreement be complied with and that the conduct of theRespondent's representatives showed (1) the Respondent did not intend to referCooprider under any circumstances and (2) that therefore had Cooprider gonethrough the registration procedures his action would have constituted an empty andfutile gesture.In answering this contention the history of the relationship between Coopriderand the Respondent cannot be ignored.Cooprider had at least once before, at thetime he worked for Avco on the Mooresville bridge job, refused the invitation ofBosworth to join the Union. Bosworth, at about that time in his conversation withThomasson, Avco's job superintendent, called Cooprider a scab.From this can be drawn the inference that Respondent had little regard for Coop-rider.This inference is bolstered by the statement of Bosworth to Cooprider duringtheir second January telephone conversation to the effect that Cooprider had giventhe Respondent a hard time and in return the Respondent was going to give Coop-rider a hard time.Moreover, it is not unreasonable to assume that unions generallydo not favor individuals who refuse to become members and yet occupy positionswhich would otherwise be open to union members.However,it isdoubtful whether this alone would establish that the Union wouldhave refused Cooprider had he registered.One more factor of the case must beconsidered.As noted above, when Cooprider made his two telephonic inquiriesof Bosworth in January, Cooprider did not ask whether if he registered at the referraloffice would he be referred.He simply asked if he could join the Union and bereferred either on a permit or on a card. Bosworth, angered by Cooprider's past be-havior and by what he termed was going on between Cooprider and Avco, did notinform Cooprider of the manner in which the referral system was operated nor didhe offer to refer Cooprider if Cooprider would come in and register.He thus leftCooprider, who did not know of the lawful referral system, with the impressionthat membership was necessary for referral and that Cooprider would not be wel-come to become a member.And this is the same impression left with Atkinson,Avco's president, when Conlee and Rambis told Atkinson that Cooprider could notbecome a member.Under theforegoing circumstances it cannot be said that the Respondent's repre-sentatives were not under a duty to correct the given impression.Thus I make the LOCAL 841, INT'L UNION OF OPERATING ENGINEERS665further inference that they utilized this means to convey to both Atkinson andCooprider that the latter could not be referred unless he became a member andfurthermore that Cooprider would not be accepted into membership. In thus con-cluding I do not overlook the uncontroverted testimony of Bosworth that men wereworking on jobs in the Respondent's jurisdiction who were referred to those jobsby Respondent and who had been rejected for membership in the Respondent. Thisis not sufficiently persuasive, in my judgment, to overcome the evidence of the badblood that existed between Cooprider and the Respondent, and that the Respondent,in the final analysis, made it apparent to Cooprider that he (if no others) wouldnot be referred because of lack of union membership.8Accordingly, I find that under all of the circumstances herein presented the Re-spondent caused Avco to discriminatorily discharge Cooprider and furthermore dis-criminatorily refused Cooprider the use of the lawful referral system set forth inthe collective-bargaining agreement.By these actions the Respondent violatedSection 8(b) (2) and (1) (A) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Company set forth in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V.THE REMEDYHaving found that the Respondenthas engagedin unfair labor practices in viola-tion of Section 8(b)(2) and (1) (A) of the Act, it will be recommended thatit ceaseand desist therefrom and take certain affirmative action designed to effectuate thepolicies and purposes of the Act.It having been found that Respondent caused the Company discriminatorily todischarge Kenneth E. Cooprider on February 14, 1961, it will be recommended thatthe Respondentcease anddesist therefrom and notify the Company and KennethE. Cooprider, in writing, that it has no objection to the employment of Coopriderprovided Cooprider registers for referral with the Respondent in the manner pre-scribed in the collective-bargaining agreement between the Company and the Re-spondent dated May 6, 1959. It will be further recommended that the Respondentmake Cooprider whole for any loss ofearningshe may have suffered by reason ofthe discrimination against him, by the payment of a sum of money equal to thatwhich he would normally have earned from the date of the discrimination to a date5 days.after the giving of the aforesaid notice, or the date of completion by theCompany of the Zionsville sewage disposal plant project, whichever shall first occur,less his net earnings during said period.Backpay shall be computed on a quarterlybasis in a manner consistent with the policy established by the Board in F. W.Wool-worth Company,90 NLRB 289.Itwill also be recommended that the Respondentcease anddesist from discrimi-natorily refusing to Kenneth Cooprider the use of its referral office and to registerCooprider provided that Cooprider makes proper application for referral in accord-ance with the aforesaidagreement.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inanymanner infringingupon the rights guaranteed to employees under the provisions ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Local #841, International Union of Operating Engineers, AFL-CIO, is alabor organization within the meaning of Section 2 (5) of the Act.2.By causing the Company to discriminate against Kenneth E. Cooprider withinthe meaning of Section 8 (a) (3) of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(b) (2) of the Act.3.By the aforesaid conduct, the Respondent has also restrained and coerced8In making his conclusion I do not mean to infer that under all circumstances itwould be necessary for a union to inform a prospective employee of its referral system.The conclusion to which I have come is based upon the peculiar circumstances of this case. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees in the exercise of rights guaranteed in Section7 of the Act, and therebyhas engaged in and is engaging in unfairlaborpracticeswithin themeaning of Sec-tion 8(b)(1)(A) oftheAct.4.The aforesaidunfair laborpracticesare unfair labor practices affecting com-merce withinthe meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]M. Eskin&SonandWilliam R.GericsConfectionery and Tobacco Drivers and Warehousemen's Union,Local 805, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandWilliam R. Gerics.Cases Nos. 22-CA-555 and 22-CB-246. January 30, 1962DECISION AND ORDEROn January 12, 1961, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Inter-mediate Report attached hereto.The Trial Examiner found that theRespondents had not engaged in certain other unfair labor practicesalleged in the complaint.Thereafter, the Respondents and the Gen-eral Counsel filed exceptions to the Intermediate Report and support-ing briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following exceptions, ad-ditions, and modifications.As set forth in the Intermediate Report, the Respondent Employerand the Respondent Union were parties to a contract containing a no-strike clause when 21 of the Employer's 25 employees, on December 2,1959, walked out in violation of this contract.On the following day,the Respondent Employer discharged the strikers. In the course ofState court proceedings on the Respondent Employer's request foran injunction, settlement terms, including reinstatement of allstrikers, were agreed upon but no settlement agreement was executed.Thereafter, the Employer refused to reinstate 9 strikers, referred toas the "out" group, but offered to reinstate the other 12, referred to asthe "in" group, on condition that they obtain clearance from theUnion.The General Counsel excepts,inter alia,to the Trial Exam-135 NLRB No. 61.